DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the method steps are not apparent from FIGs 2-5, without referring to the specification.  Applicant should include the method steps in the flow chart. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-19 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 11, a method), machine, or manufacture . 
However, evaluating claim 11, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
A method of determining an induction factor of wind between a measurement plane and a rotor plane of a wind turbine equipped, the induction factor of the wind representing a wind deceleration coefficient between two separate points upstream from the wind turbine, deceleration resulting from operation of wind turbine in a wind field, comprising: 
a) measuring the wind speed in at least three measurement planes separated in space from the wind turbine by use of the LiDAR sensor;
b) determining at least two induction factors of the wind between two of the measurement planes by using the wind speed measurements in the measurement planes and a linear Kalman filter to process the word speed measurement; and
c) determining the induction factor of the wind between at least two measurement planes and the rotor plane of the wind turbine by use of the determined induction factors between the at least two measurement planes which are processed by the linear Kalman filter.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “determining the induction factor of the wind between at least two measurement planes and the rotor plane of the wind turbine,” such a determination is abstract data information, so therefore the abstract idea is not integrated into the practical application.  
Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “with a LiDAR sensor performing a measurement relative to wind speed in at least three measurement planes separated in space from the wind turbine ” is well known, routine and conventional element for data gathering.  See US 2013/0094961 (Couchman) and 2019/0338755 (Davoust), Berkheimer v. HP Inc., (Fed. Cir. Feb. 8, 2018).
Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 12-19 and 18-21 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 12-19 and 18-21 are merely extensions of abstract ideas with no additional elements or only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
Claim 17 includes the practical application of controlling the wind turbine as a function of the wind speed in the rotor plane.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0017039 (Davoust).

Regarding claim 11, Davoust discloses a method of determining an induction factor of wind between a measurement plane and a rotor plane of a wind turbine equipped with a LiDAR sensor performing a measurement relative to wind speed in at least three measurement planes separated in space from the wind turbine, the induction factor of the wind representing a wind deceleration coefficient between two separate points upstream from the wind turbine, deceleration resulting from operation of wind turbine in a wind field (“a mean induction model can be used to estimate LIDAR wind speed, for example. The mean induction model can be used to correct LIDAR measurement for mean slow-down of wind velocity as it approaches the turbine (e.g., can be part of the wind model), for example” [0057], FIG 13 compute instantaneous induction, 1304, compute delayed induction, 1306, determine dynamic induction model, 1308), comprising: 
a) measuring the wind speed in at least three measurement planes separated in space from the wind turbine by use of the LiDAR sensor (FIG 3B, Distance to turbine defines the plans, 1DF, 2.5D and 4D each are a measurement plane, “a pulsed Doppler Lidar sensor can be mounted onto the nacelle 122 of a wind turbine 100. The example pulsed Doppler Lidar sensor with five beams can measure a plurality of ranges (e.g., 10 different ranges, resulting in 50 measurement points across the 5 beams, etc.” [0052]);
 b) determining at least two induction factors of the wind between two of the measurement planes by using the wind speed measurements in the measurement planes and a linear Kalman filter to process the word speed measurement (“FIGS. 3A-3B illustrate example graphs showing correlations between wind speed and induction (FIG. 3A) and between distance to turbine and wind speed (FIG. 3B). As shown in the example graph 300 of FIG. 3A, as wind speed 310 increases, an induction effect 320 from the turbine 100 decreases. For example, the induction A remains relatively constant at WS.sub.1 and WS.sub.2 but decreases exponentially at WS.sub.3. In an example (such as the graph 300 of FIG. 3A), a value for an induction constant plateau is ⅓” [0058]); and
c) determining the induction factor of the wind between at least two measurement planes and the rotor plane of the wind turbine by use of the determined induction factors between the at least two measurement planes which are processed by the linear Kalman filter (“The wind propagation model can include an extended Kalman filter (EKF) to determine a wind profile, induction flow, estimator uncertainty, etc” [0067]).

Regarding claim 12,  Davoust discloses a method as above and further discloses at least two induction factors of the wind are determined between the measurement planes having known spacings which are equal to a distance between the rotor plane and a measurement plane closest to the rotor plane (“FIGS. 3A-3B illustrate example graphs showing correlations between wind speed and induction and between distance to turbine and wind speed” [0009]).

Regarding claim 13,  Davoust discloses a method as above and further discloses the wind speed measurement is performed in at least four measurement planes and at least three induction factors of the wind are determined between two measurement planes (FIG 3B, Distance to turbine defines the plans, 1DF, 2.5D and 4D each are a measurement plane, FIG 4B, change of induction. . It has been held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. M.P.E.P. § 2144.04(VI)(B)).

Regarding claim 14,  Davoust discloses a method as above and further discloses the wind speed measurement is performed in at least four measurement planes and at least three induction factors of the wind are determined between two measurement planes (FIG 3B, Distance to turbine defines the plans, 1DF, 2.5D and 4D each are a measurement plane, FIG 4B, change of induction.  It has been held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. M.P.E.P. § 2144.04(VI)(B)).

Regarding claim 15,  Davoust discloses a method as above and further discloses: 
a) determining an induction factor of the wind between a measurement plane and the rotor plane of a wind turbine by use of the method of claim 11 (“Inputs provided by remote sensing and wind estimation can be used to calculate and correct for such induction effects. Inputs include a projection of wind onto a remote sensing geometry, a time of flight, a convection of distant wind to the rotor plane, and/or a reconstruction of wind speed, direction and shear” [0050], FIG 13 compute instantaneous induction, 1304, compute delayed induction, 1306, determine dynamic induction model, 1308); and 

b) determining the wind speed in the rotor plane as a function of the induction factor of the wind between a measurement plane and the rotor plane of a wind turbine by using wind speed measurements in the measurement plane relative to the induction factor of the wind (“Inputs provided by remote sensing and wind estimation can be used to calculate and correct for such induction effects. Inputs include a projection of wind onto a remote sensing geometry, a time of flight, a convection of distant wind to the rotor plane, and/or a reconstruction of wind speed, direction and shear” [0050]).

Regarding claim 16,  Davoust discloses a method as above and further discloses the wind speed in the rotor plane corresponds to multiplication of the induction factor of the wind between a measurement plane and the rotor plane of a wind turbine by the wind speed in the measurement plane relative to the induction factor of the wind (“induction factors can be built by normalizing induced flow fields with respect to one or more wind speeds of reference” [0048]).

Regarding claim 17,  Davoust discloses a method as above and further discloses: 
a) determining the wind speed in the rotor plane of the wind turbine by using the method of claim 15 (Claim 15, and “the LIDAR wind estimator 610 receives the input LIDAR sensor data 510 and estimates properties of the wind based on measurements obtained by the LIDAR sensor laser” [0100]); and 
b) controlling the wind turbine as a function of the wind speed in the rotor plane  (“ a control signal for the wind turbine 100 is generated based on the wind estimate information”  [0135])

Regarding claim 18,  Davoust discloses a method as above and further discloses:
a) determining an induction factor of the wind between a measurement plane and the rotor plane of a wind turbine by using the method of claim 11 (“Inputs provided by remote sensing and wind estimation can be used to calculate and correct for such induction effects. Inputs include a projection of wind onto a remote sensing geometry, a time of flight, a convection of distant wind to the rotor plane, and/or a reconstruction of wind speed, direction and shear” [0050], FIG 13 compute instantaneous induction, 1304, compute delayed induction, 1306, determine dynamic induction model, 1308); 
	b) determining aerodynamic power drawn from the wind by the wind turbine by using the induction factor of the wind determined between a measurement plane and a rotor plane of the wind turbine (“rotor aerodynamic thrust can be estimated from turbine operating data. For example, at a given time, a value of aerodynamic thrust, T, can be derived from strain gauge measurements located in the tower 116 and/or blades 114 of the example turbine 100” [0102]); and 
c) performing at least one of a diagnosing and monitoring operation of the wind turbine by using the aerodynamic power drawn from the wind by the turbine (“generate a mean induction corrector factor to be applied to a LIDAR wind speed estimate. For example, Equations 4 and/or 5, described above, illustrate how the mean induction model can be used to formulate a correction factor for mean induction with respect to a LIDAR estimate of wind speed (e.g., as part of a flow model). Thus, sensor information (e.g., blade pitch angle, rotor speed, power output, torque, etc.) and/or model information can be used with a low-pass filter, estimated wind speed, rotor radius, air density, thrust coefficient, and/or estimated mean thrust, etc., to compute a mean induction correction factor based on Equations 2 and 3 to be applied per Equations 4 and 5. Mean induction can be deduced from thrust and/or other turbine parameter as a function of wind speed” [0105]);

Regarding claim 19,  Davoust discloses a method as above and further discloses a computer program product comprising code instructions stored on a tangible storage medium which when executed by a processor of the LiDAR sensor performs steps of the method of claim 11 (“tangible computer readable storage medium” [0119]), when the program is executed on a processor of the LiDAR sensor (“ the model-based processor 620”  [0101]).

Regarding claim 20,  Davoust discloses a method as above and further discloses LiDAR sensor for a wind turbine, comprising a processor implementing the method of claim 11 ((“the LIDAR sensor 420 can be mounted on the turbine 100 and/or elsewhere in a wind farm including one or more turbines” [0101],“ the model-based processor 620”  [0101]).

Regarding claim 21,  Davoust discloses a method as above and further discloses the LiDAR sensor being located on the nacelle of the wind turbine (“the LIDAR sensor 420 can be mounted on the turbine 100 and/or elsewhere in a wind farm including one or more turbines” [0101]).

Please note, references are cited in their entirety, not just cited portions.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857